Title: To George Washington from Brigadier General Anthony Wayne, 14 March 1778
From: Wayne, Anthony
To: Washington, George



Sir
Bordon Town [N.J.] 14th Mar. 1778

Wishing to prevent the Enemy from Receiving any benefit from the forage in the Vicinity of the River, and anxious to save as much from the Fire as possable (by Obliging the Inhabitants to carry it into the Pines) took me up more time, than I at first expected—but that Business being now perfected—I have put the Detatchment on board of the Gallies—to be landed at Bristol, where I expect to meet them by land at twelve oClock—when I shall either carry off or Destroy the Forage within the reach of the Enemy in the Counties of Philada and edge of Bucks, and drive off the Horses Cattle &Ca fit for our service, in pursuance of your Excellencies Orders thro Colonel Biddle.
The Cannon on travelling Carriages mentioned in your Excellencies Letter of the 28th Ultimo, has long since been Carried a Considerable distance above Trentown, there are a number of 3–6–& 9 Pounders on Ship Carriages on shore and on board of the Vessells in the Creek—these the Commodore Promisses to take by Water to Trentown—as soon as he and the Navy Board receives Answers to letters they have wrote on the Occasion which they hourly expect.
If it’s thought expedient to dismantle the Gallies there ought not a Single Moment to be lost in sinking the Vessells, at this place, otherwise they will Inevitably fall a prey to the Enemy—They are too Valuable and too Numerous to be lost for want of a little trouble.
I would beg leave to Suggest to your Excellency the expediency of Immediately driving off the Cattle, in Cumberland County in this state—which by the best accounts, amount to between three and four thousand Head of fine Bullocks that with a few weeks Grass would make good beef.
Colo. Hugg one of the purchasing Commissaries has wrote to Colonel

Blane on the Occasion—I wish some attention was paid to his opinion, I know him to be Industrious and very Compatent to the Business had he the proper Powers—The Resources of this State in supplying Provisions for the Army are so great that two much attention cant be paid in Covering it from the Enemy—but I fear that your Excellency has it not in your power to make a Detatchment adequate to the purpose.
I shall therefore forbear saying more on the Subject until I have the pleasure of attending you at head Quarters. Interim I am Yours most Sin[c]erely

Anty Wayne


I have Detatched Lieut. Morton of the Virginia Troops to Camp with 22 head of Cattle (one of them for your Excellencies particular use being the fattest beast in New Jersey[)].

